      Case 16-50303          Doc 70      Filed 07/21/21 Entered 07/21/21 11:17:38                  Desc Main
                                           Document Page 1 of 3

                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                          STATESVILLE DIVISION

IN RE:                                                                           Case No. 16-50303
James Elliott Vane
                                                                                 Chapter 13
SSN# : XXX-XX-1298           DEBTOR


                                    MOTION OF TRUSTEE TO DISMISS CASE

The undersigned Trustee in the above-referenced Chapter 13 case hereby moves the Court to dismiss the case,
for the following reason(s):

Plan payments are currently in default.

A Preliminary Hearing will be held on this motion as shown on the attached Notice, at which the Trustee will
recommend to the Court to grant a variety of relief options in this case, including but not limited to dismissing the
case, extending or reducing the term of the plan, reducing or increasing the plan payment, granting a moratorium
on missed payments, granting a future default provision, allowing for a fee to the debtor 's attorney for
representation at the hearing, or granting any other such relief which the Court determines to be necessary and
appropriate.

Dated: 7/21/2021                                                                   Steven G. Tate
                                                                                   Chapter 13 Trustee
      Case 16-50303          Doc 70      Filed 07/21/21 Entered 07/21/21 11:17:38                   Desc Main
                                           Document Page 2 of 3

                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                          STATESVILLE DIVISION

IN RE:                                                                           Case No. 16-50303
James Elliott Vane
                                                                                 Chapter 13
SSN# : XXX-XX-1298            DEBTOR


                                       NOTICE OF PRELIMINARY HEARING

The Chapter 13 Trustee has filed papers in the bankruptcy case for the debtor named above, and will bring before
the Court a preliminary hearing on the Motion to Dismiss Case.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

1. If you DO NOT want the Court to grant the relief requested by the Trustee, or if you want the Court to consider
your views, then by 8/8/2021, you or your attorney must file with the Court a written response at the following
address:

                 Clerk, U.S. Bankruptcy Court
                 401 W Trade St, Suite 2500
                 Charlotte, NC 28202

2. If you mail your response to the Court for filing, you must mail it early enough for the Court to receive it on or
before the deadline stated above.

3. On or before the date stated above for written responses, you must also serve a copy of your response on any
other party requred to be served by law.

A preliminary hearing will be held at the following time and place:

Date: 8/16/2021                      Time: 3:30 PM

Location:        Chapter 13 Bankruptcy Office
                 212 Cooper Street
                 Statesville, NC 28677-5856

If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought and
may enter an order granting that relief. If a response is made and the motion is not resolved by consent at the
preliminary hearing, a hearing before the Court will be scheduled.

Dated: 7/21/2021                                                             Steven G. Tate, Chapter 13 Trustee
                                                                             212 Cooper St
                                                                             Statesville, NC 28677-5856
                                                                             (704) 872-0068 | general@ch13sta.com
       Case 16-50303            Doc 70        Filed 07/21/21 Entered 07/21/21 11:17:38                          Desc Main
                                                Document Page 3 of 3

                                        UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION

IN RE:                                                                                     Case No. 16-50303
James Elliott Vane
                                                                                           Chapter 13
SSN# : XXX-XX-1298               DEBTOR


                                                  CERTIFICATE OF SERVICE

The parties whose names and addresses are listed below were served by United States first class mail, postage
prepaid on 7/21/2021.

                                                                                               J. Safley
                                                                                               Office of the Chapter 13 Trustee

Aaron R Anglin, Aldridge Pite LLP, 4375 Jutland Drive Suite 200, PO Box 17933, San Diego, CA 92177-0933
Aldridge Pite LLP, 3575 Piedmont Road NE Suite 500, Atlanta, GA 30305
Ally Financial, PO Box 130424, Roseville, MN 55113-0004
BB&T-BR DEPT, PO BOX 1847, WILSON, NC 27894-1847
CATAWBA CO CLERK OF CT, PO BOX 790, NEWTON, NC 28658
CHEXSYSTEMS COLLECTION AGENCY, 7805 HUDSON RD STE 100, SAINT PAUL, MN 55125-1595
Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
James Elliott Vane, 1110 Cornstalk Ln, Catawba, NC 28609-8056
Lake Norman Anesthesia Associates, Attn Corp Officer, 146 Medical Park Rd Ste 108, Mooresville, NC 28117-8529
Lake Norman Regional, 171 Fairview Rd, PO Box 3250, Mooresville, NC 28117
Nationstar Mortgage, 8950 Cypress Waters Blvd, Coppell, TX 75019
RAS Crane LLC, Bankruptcy Department, 10700 Abbott's Bridge Road Ste 170, Duluth, GA 30097
SELECT PORTFOLIO SERVICING INC, PO BOX 65250, SALT LAKE CITY, UT 84165-0250
Shapiro & Ingle LLP, 10130 Perimeter Pkwy Ste 400, Charlotte, NC 28216-2442
Travis Menk, Brock & Scott PLLC, 8757 Red Oak Blvd Suite 150, Charlotte, NC 28217
Wells Fargo Bank NA dba Wells Fargo, PO Box 19657, Irvine, CA 92623-9657

Total Served: 16
